Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9 17-19, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0269466 to Dorsey in view of US 3520964 to Metz in view of US 2006/0151914 to Gerndt.
Claims 1, 3, 5, 7-9, 17, 21:
Dorsey teaches a method for manufacturing incrementally-stretched multi-layered films with visually-distinct stretched regions [0067] in a striped pattern (Fig. 1A, 2, 3).  The film composition comprises LLDPE [0055], a filler acting as a voiding agent [0059], and pigment [0061].  The molten composition is extruded from a die as a cast film [0063] and stretched between intermeshing rollers to create the visually-distinct striped pattern having a colored region and a white region [0044].  The intermeshing rollers can stretch in the MD (Fig. 1A) and the CD (Fig. 3).  The process can further include stretching in the MD, CD, or DD [0044].  Such films are manufactured to be breathable or non-breathable based on the amount of filler added to the composition where a breathable film includes large amounts of filler at approximately 50 wt. % [0009-0013]. 
Dorsey does not teach the details of film casting including casting against a surface of a chill roll.  However, Metz teaches a method for applying a film-forming material, such as molten polyolefin, from an extrusion device onto a chill roll (3:1-12) wherein the chill roll further include a vacuum knife that 
Dorsey does not teach the basis weight of the stretched film.  However, Gerndt teaches a similar method for film stretching [0003] using intermeshing rollers where the film has a basis weight in the range of 10-150 gsm (claims 1, 6, 11).  In particular, the method if for stretching lightweight films with minimum web damage [0005].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Dorsey and produce a film having a low basis weight less than 10-150 gsm because Gerndt teaches that such lightweight films are suitable for stretching.
Dorsey does not explicitly state the strain at peak machine direction of at least about 100%.  However, this property is considered to necessarily stem from the claimed composition and the claimed method, all of which is taught by Dorsey, Metz, and Gerndt.
Claims 18:
The stretching temperature is recognized as a result effective variable and obvious through routine optimization [Dorsey 0069].
Claim 19:
An annealing after-treatment can be performed [Dorsey 0062].  The exact temperature would be based on the composition of the film and depend on the end use (Id.) and would be an obvious determination to one of ordinary skill in the art.  Furthermore, an annealing temperature is result effective and obvious through routine optimization.
Claims 23-26:
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0269466 to Dorsey in view of US 3520964 to Metz in view of US 2006/0151914 to Gerndt in view of US 4808359 to van der Molen.
The references discussed above do not teach an air knife.  However, van der Molen teaches a method for casting a low density polyethylene film (abstract) on to a chill roll with use of an air knife (3:1-4).  This serves to improve heat transfer from the film to the chill roll and to prevent air inclusions (Id.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Dorsey and include/substitute an air knife because van der Molen states that doing so improves heat transfer from the film to the chill roll and prevents air inclusions.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0269466 to Dorsey in view of US 3520964 to Metz in view of US 2006/0151914 to Gerndt in view of US US 2018/0328058 to Cancio.
The references discussed above do not teach metallocene.  However, Cancio teaches a method for forming a microporous thin thermoplastic film (abstract) wherein polyethylene may be form by known methods including using metallocene catalysts [0061].  Therefore, it would have been obvious to one of .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0269466 to Dorsey in view of US 3520964 to Metz in view of US 2006/0151914 to Gerndt in view of US 2003/0168776 to Brady.
The references discussed above do not teach the filler particle size.  It is noted that Dorsey does teach calcium carbon as the filler voiding agent, but is silent as to the particle size.  However, Brady teaches a method for manufacturing breathable polyolefin films [0004] wherein the filler voiding agent has a size of 0.5 to 7 microns [0063].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filler voiding agent having a size of 0.5-7 microns  because Brady teaches that such a range is suitable for forming breathable polyolefin films.

Response to Arguments
Applicant’s arguments, filed 11/3/20, with respect to the rejection(s) of claim(s) under 103(a) have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796